           Case 7:20-cv-00165 Document 25 Filed on 02/02/21 in TXSD Page 1 of 3




                             THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION


    UNITED STATES OF AMERICA,                            §
                                                         §
                       Plaintiff,                        §
                                                         §
    v.                                                   §
                                                         §   CIVIL NO.: 7:20-CV-165
    11.580 ACRES OF LAND, MORE OR                        §
    LESS, SITUATE IN STARR COUNTY,                       §
    STATE OF TEXAS; AND VIOLA                            §
    GARZA, et al.,                                       §
                                                         §
                         Defendants.                     §



                       UNITED STATES OF AMERICA’S STATUS UPDATE


            On January 7, 2021, the Court set a deadline for the United States of America (hereinafter

“United States”) to file a status report regarding the status of the probate proceedings related to

this case by February 5, 20211, pursuant to that Order the United States updates the Court as

follows:

         1. The Estate of Rolando J. Vallejo, deceased is still pending in the Probate Court of Hidalgo

County, Texas.

         2. As of February 2, 2021, the hearing for the Estate of Rolando J. Vallejo on Application for

Probate of Will and Issuance of Letters Testamentary has not been reset, nor has an Order been

issued.




1
    Dkt. No. 24.

                                                     1
      Case 7:20-cv-00165 Document 25 Filed on 02/02/21 in TXSD Page 2 of 3




    3. As soon as the Probate Court of Hidalgo County identifies an executor/executrix for the

Estate of Rolando J. Vallejo the United States will file the appropriate motion to add the

executor/executrix as a party to the case, and once added, will seek proper service.

    4. In addition, on January 20, 2021, President Biden signed a presidential proclamation

pausing all construction on the southern border and ordering a “careful review of all resources

appropriated or redirected to construct a southern border wall related to the border wall project.”2

    5. A plan for the redirection of funds related to the southern border wall which “shall include

consideration of terminating or repurposing contracts” is expected to be developed within 60 days

from January 20, 2021.3

    6. This case sought to acquire a fee simple interest in property identified as Tract RGV-RGC-

9047.4 While title to Tract RGV-RGC-9047 has vested in the United States by operation of law5,

the United States has not yet obtained possession of the property.6

    7. Construction of the border wall has not yet begun on Tract RGV-RGC-9047; however,

there has been some clearing of brush and work related to access roads on or near the parent tract.

    8. In conclusion, the Estate of Rolando J. Vallejo has yet to be added to this action and the

border wall project for Tract RGV-RGC-9047 could be impacted by the findings of the referenced

60-day plan.7




2
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
3
  Id. at Sec. 2.
4
  Dkt. No. 2.
5
  40 U.S.C. § 3114(b).
6
  Dkt. No. 14.
7
  See Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021) at Sec. 2.

                                                        2
     Case 7:20-cv-00165 Document 25 Filed on 02/02/21 in TXSD Page 3 of 3




                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas


                                             By:     s/ Megan Eyes
                                                     MEGAN EYES
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 3135118
                                                     Florida Bar No. 0105888
                                                     1701 W. Bus. Hwy. 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8010
                                                     Facsimile: (956) 618-8016
                                                     E-mail: Megan.Eyes@usdoj.gov
                                                     Attorney in Charge for Plaintiff


                                CERTIFICATE OF SERVICE

       I certify that on February 2, 2021, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of record

and was provided to all potential heirs of Rolando J. Vallejo, deceased by electronic mail.


                                                     By:    s/ Megan Eyes
                                                            MEGAN EYES
                                                            Assistant United States Attorney




                                                3
